691 N.W.2d 453 (2005)
PEOPLE
v.
JOURDAN.
No. 126488.
Supreme Court of Michigan.
January 13, 2005.
SC: 126488, COA: 254957.
On order of the Court, the application for leave to appeal the June 2, 2004 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we VACATE the February 11, 2004 order of the St. Clair Circuit Court ordering the Michigan Department of Corrections to direct funds in excess of $4.99 from defendant's institutional account to the St. Clair Circuit Court and REMAND this case to the St. Clair Circuit Court for reconsideration in light of Fuller v. Oregon, 417 U.S. 40, 47-54, 94 S. Ct. 2116, 40 L. Ed. 2d 642 (1974). In all other respects, leave to appeal is DENIED.